Citation Nr: 0940349	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-30 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
service-connected right shoulder disability.  

2.  Entitlement to an initial compensable rating for a 
service-connected lumbosacral spine disability.  

3.  Entitlement to an initial compensable rating for a 
service-connected right knee disability.  

4.  Entitlement to an initial compensable rating for a 
service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to August 
2007.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  

The Board notes that the Veteran's VA Form 9 is not of 
record, but the record shows that the Veteran's substantive 
appeal was timely filed.  The Veteran's representative stated 
in a March 2009 submission that a VA Form 9 was filed on 
October 7, 2008.  The record also indicates that the issues 
enumerated above are the issues the Veteran intended to 
appeal.  The Veteran's representative listed the issues in 
his March 2009 submission, and during the April 2009 Board 
hearing, the representative agreed on the record that they 
were the four issues on appeal.  The Board finds that a 
remand to obtain a copy of the VA Form 9 is unnecessary.  

The Veteran participated in a hearing at the RO in April 
2009.  A transcript is of record and has been reviewed.  





FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran has full range of motion in his service-connected 
right shoulder and is not functionally limited by pain or 
discomfort.    

2.  The competent medical evidence of record shows that the 
Veteran's service-connected lumbosacral spine disability is 
characterized by range of motion from 101 degrees flexion to 
50 degrees extension, 33 degrees right lateral flexion, 35 
degrees left lateral flexion, and 65 degrees of lateral 
rotation bilaterally; there is no medical evidence of muscle 
spasm, guarding, localized tenderness, or vertebral body 
fracture.    

3.  The competent medical evidence of record shows that the 
Veteran's service-connected right knee disability is 
characterized by range of motion from zero to 146 degrees, 
with no instability or additional limitation after repetitive 
motion.  

4.  The competent medical evidence of record shows that the 
Veteran's service-connected left knee disability is 
characterized by range of motion from zero to 144 degrees, 
with no instability or additional limitation after repetitive 
motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the 
Veteran's service-connected right shoulder disability have 
not been met or approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201 
(2009).   

2.  The criteria for an initial compensable rating for the 
Veteran's service-connected lumbosacral spine disability have 
not been met or approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).  

3.  The criteria for an initial compensable rating for the 
Veteran's service-connected right knee disability have not 
been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).  

4.  The criteria for an initial compensable rating for the 
Veteran's service-connected left knee disability have not 
been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO provided VCAA notice to the Veteran in 
correspondence dated in May 2007.  In that letter, the RO 
advised the Veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the Veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the Veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
Veteran and which portion VA would attempt to obtain on 
behalf of the Veteran.  Although no longer required by the 
regulations, the RO also requested that the Veteran send any 
evidence in his possession that pertained to the claim.  See 
73 Fed. Reg. 23353-23356 (April 30, 2008) (to be codified at 
38 C.F.R. pt. 3) (amending 38 C.F.R. § 3.159(b)(1)).  

In the correspondence dated in May 2007, the RO also informed 
the Veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

Here, the Veteran is challenging initial evaluations assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The RO obtained the Veteran's service treatment records, and 
the Veteran received a VA examination in August 2007, a 
report of which is of record.  During his Board hearing, the 
Veteran's representative asserted that the examination was 
inadequate because the VA examiner did not specifically 
address knee instability and locking and did not discuss how 
pain limited range of motion findings.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examination 
obtained in this case is adequate, as it is predicated on a 
full reading of the records in the Veteran's claims file.  
The VA examiner considered all of the pertinent evidence of 
record and the statements of the Veteran, and provided a 
detailed description of the examination conducted.  The 
examiner tested bilateral knee stability and stated that the 
Veteran denied locking.  The examiner did not observe 
manifestations of pain and stated there was no additional 
limitation after repetitive motion in the right shoulder, 
lumbosacral spine and knees.  The Board does not doubt the 
Veteran's description of his symptoms, but as discussed 
below, those symptoms do not meet the rating code criteria 
required for compensable ratings for the issues on appeal.  
The Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).   

Lastly, the Veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim. 
Accordingly, the Board will proceed with appellate review.  

II. Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When the initial 
evaluation is at issue, the Board must assess the entire 
period since the original claim was filed.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  When the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings, the Board must assign staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007) (finding that there was no basis for drawing a 
distinction between initial ratings and increased-rating 
claims for the purpose of applying staged ratings).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45;  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

	Right Shoulder

In November 2007, the RO granted service connection and a 
noncompensable rating under Diagnostic Codes 5299-5201 for 
degenerative changes of the right glenohumeral joint.  The 
Veteran appeals that decision.  

Normal range of motion of the shoulder is flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

Disabilities of the shoulder are rated under Diagnostic Codes 
5200 through 5203 of 38 C.F.R. § 4.71a.  Diagnostic Code 5200 
addresses ankylosis, Diagnostic Code 5201 addresses 
limitation of motion, Diagnostic Code 5202 addresses 
impairment (i.e., flail shoulder, nonunion, fibrous union, 
dislocation, malunion of the humerus), and Diagnostic Code 
5203 addresses impairment (i.e., dislocation, nonunion, 
malunion) of the clavicle or scapula.  

As the evidence of record indicates that the Veteran's 
shoulder disorder is characterized by degenerative changes, 
rather than by ankylosis or other forms of impairment noted 
under Diagnostic Codes 5202 and 5203, the RO rated the 
Veteran under Diagnostic Codes 5010 and 5201.  See 38 C.F.R. 
§ 4.71a.  

Under Diagnostic Code 5201, the minimum compensable 
evaluation (20 percent) is warranted where arm motion is 
limited to the shoulder level.  Under Diagnostic Code 5010, 
traumatic arthritis (established by X-ray findings) is rated 
under Diagnostic Code 5003 on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joints involved.  When there is some limitation of motion, 
but which is noncompensable under a limitation-of-motion 
code, a 10 percent rating may be assigned for arthritis of a 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Under 38 C.F.R. § 4.45, the shoulder is noted as a major 
joint.  

The Veteran testified during his Board hearing that he cannot 
raise his right arm above the shoulder without pain.  He 
stated that the pain begins when the arm is at shoulder level 
and he has to force his arm above the shoulder.  He has 
occasional flare-ups when doing work that requires his arms 
to be above his head, such as painting.  In these instances, 
he lowers his arms and applies ice, which usually stops the 
pain.  He testified that his job does not require frequent 
use of his arms and shoulders.  

Upon VA examination in August 2007, the Veteran's shoulders 
were symmetrical with normal musculature.  There was no 
swelling, redness or tenderness.  The right shoulder 
demonstrated 180 degrees of forward flexion and abduction, 
with 90 degrees of external and internal rotation.  The VA 
examiner noted there were no observed manifestations of pain 
or additional limitation after repetitive motion.  He stated 
that the examination revealed normal shoulders bilaterally.  
Right shoulder X-rays conducted in July 2007 revealed minimal 
early degenerative changes of the right glenohumeral joint.  

As none of this evidence indicates that the Veteran's right 
arm is limited to his shoulder level, a compensable rating 
under Diagnostic Code 5201 is not warranted.  Moreover, as 
the evidence shows normal range of motion, a compensable 
rating under Diagnostic Code 5010 is not warranted.  See 
38 C.F.R. § 4.71a.  

The Board has considered whether a higher rating is warranted 
for the right shoulder disorder based on functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the Board finds that 
an increase under this authority is not warranted.  The 
record shows that the Veteran does not have additional 
disability beyond that reflected by range of motion 
measurements.  His shoulder does not affect his job, and he 
can perform activities involving use of the shoulder, such as 
painting, with only occasional flare-ups.  

As such, a compensable rating is not warranted for the 
Veteran's right shoulder disorder.  As the preponderance of 
the evidence is against the Veteran's claim for an increase, 
the benefit of the doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107 (b); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
The evidence does not show marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or frequent periods of hospitalization, 
such that application of the regular schedular standards is 
rendered impracticable.  See Id., see also Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); and Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  Id.   

	Lumbosacral Spine

The RO granted service connection and a noncompensable rating 
under Diagnostic Code 5237 for degenerative changes of the 
lumbosacral spine, claimed as low back pain, in a November 
2007 rating decision.  The Veteran appeals the current 
noncompensable rating. 

The regulations concerning entitlement to an increased rating 
have not changed during the course of this appeal.  The 
Veteran's back disability is rated as noncompensable pursuant 
to Diagnostic Code 5237 under the current criteria.  
38 C.F.R. § 4.71a. 

Normal flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Note (2).  

Under the current criteria, all disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula), except for intervertebral disc syndrome, 
which may be evaluated under either the General Rating 
Formula or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.  

In regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the 
amended criteria provide that a 10 percent rating is 
warranted if the total duration is at least one week but less 
than 2 weeks during the past 12 months.  A 20 percent rating 
is warranted if the total duration is at least 2 weeks but 
less than 4 weeks during the past 12 months.  A 40 percent 
rating is warranted if the total duration is at least four 
weeks but less than six weeks during the past 12 months, and 
a 60 percent rating is warranted if the total duration is at 
least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5243.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.  The term "chronic orthopedic 
and neurologic manifestations" was defined as "orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  

Here, there was no indication in the record of any 
substantial period of physician-prescribed bed rest.  
Therefore, the Board finds that evaluation of the Veteran's 
back disability on the basis of the total duration of 
incapacitating episodes over the past 12 months would not be 
to his advantage. 

In regard to the second method of evaluation (General Rating 
Formula for Diseases and Injuries of the Spine), a 10 percent 
rating is warranted where there is evidence of forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, or a combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted where there is evidence of forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
These criteria are to be applied irrespective of whether 
there are any symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id. 
  
Under this schedule, any associated neurologic abnormalities, 
including, but not limited to bowel or bladder impairment, 
are to be evaluated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, 
Note (1).  

Range of motion of the thoracolumbar spine upon VA 
examination in August 2007 was 101 degrees of flexion to 50 
degrees of extension, 33 degrees of right lateral flexion and 
35 degrees of left lateral flexion, and 65 degrees of lateral 
rotation bilaterally.  The examiner noted there were no 
observed manifestations of pain and no additional limitation 
after repetitive motion.  Such findings are commensurate with 
a noncompensable rating under the amended schedule.  A 10 
percent rating is not warranted because forward flexion was 
not between 60 and 85 degrees, and the combined range of 
motion was not between 120 and 235 degrees.  While the 
Veteran testified to instances of locking two to three times 
per month, there was no medical evidence of muscle spasm, 
guarding, localized tenderness, or vertebral body fracture.    

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
The evidence does not show marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or frequent periods of hospitalization, 
such that application of the regular schedular standards is 
rendered impracticable.  See Id., see also Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); and Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  Id.   

Further, the Board finds that the currently assigned 
noncompensable rating contemplates any pain on limitation of 
motion and does not warrant additional ratings under DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Also, the Veteran's back 
symptoms have not increased in severity during the course of 
the appeal.  Accordingly, a staged rating is not in order, 
and a noncompensable rating is appropriate for the entire 
period of the Veteran's appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to a compensable 
disability rating for his service-connected back disability.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  




	Knees

The Veteran received service connection and noncompensable 
ratings under Diagnostic Code 5257 for right knee residuals 
of anterior cruciate ligament reconstruction with 
degenerative changes and left knee residual debridement with 
degenerative changes in a November 2007 rating decision.  The 
issue before the Board is whether the Veteran is entitled to 
a compensable rating for his knee conditions.  The Board will 
consider the entire period since the original claim was filed 
in making its determination.  Fenderson v. West, 12 Vet. App. 
119 (1999).    

Normal range of motion of the knee is zero degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Under Diagnostic Code 5261, a 
noncompensable rating will be assigned for limitation of 
extension of the leg to 5 degrees; a 10 percent rating will 
be assigned for limitation of extension of the leg to 10 
degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating 
will be assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating will be assigned for limitation of extension of the 
leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the rating 
code for other impairment of the knee, recurrent subluxation 
or lateral instability is rated as 10 percent disabling if 
slight, 20 percent disabling if moderate, and 30 percent 
disabling if severe.  The words 'slight,' 'moderate' and 
'severe' are not defined in the VA Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as 'moderate' or 'severe' by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6. 
 
Under Diagnostic Code 5256, where there is ankylosis of the 
knee in a favorable angle in full extension, or in slight 
flexion between zero and 10 degrees, a 30 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 
Diagnostic Code 5258 assesses the dislocation of the 
semilunar cartilage of the knee with frequent episodes of 
'locking,' pain, and effusion into the joint with a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Under Diagnostic Code 5259, symptoms due to the removal of 
semilunar cartilage of either knee warrant a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Diagnostic 
Code 5262 assesses malunion of the tibia and fibula with 
moderate knee or ankle disability with a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 2562. 

Range of motion findings were reported in the August 2007 VA 
examination report.  Range of motion was from zero degrees 
extension to 146 degrees flexion in the right knee and from 
zero degrees extension to 144 degrees flexion in the left 
knee.  The VA examiner stated that both knees were stable 
when stressed in an anterior, posterior, valgus and varus 
manner.  He did not observe manifestations of pain or 
additional limitation after repetitive motion.  

Based on the reported findings, the criteria for a 
compensable rating is not met in either the left or the right 
knee.  As there is no other medical evidence pertaining to 
the range of motion of the Veteran's knees, the Board finds 
no basis to grant a higher rating based on limitation of 
motion of the knee.   

The Board has considered other Diagnostic Codes pertaining to 
disabilities of the knee to determine whether the Veteran is 
entitled to a compensable rating under any of them.  After a 
thorough review of the record, the Board finds that none of 
the evidence provides a basis for granting a higher rating 
for either knee.  

First, the Board considers Diagnostic Codes 5256 (impairment 
of tibia and fibula) and 5257 (other impairment of knee).  
The VA examination report was negative for findings of 
impairment of the tibia or fibula, subluxation (dislocation), 
or instability of the knees.  As no competent medical 
evidence exists to the contrary, there is no basis for the 
assignment of ratings under either Diagnostic Code 5256 or 
5257.  

The evidence also fails to support a rating under Diagnostic 
Code 5258.  In July 2007 X-ray reports, a VA doctor 
specifically noted no significant effusion in either knee.  
The Veteran denied locking during the August 2007 VA 
examination.  During the Board hearing, he reported locking 
approximately once a week in the left knee and less frequent 
locking in the right knee.  However, the Board finds that the 
locking described is not of the frequency required for a 
rating under Diagnostic Code 5258.  

Diagnostic Code 5256 is inapplicable because the medical 
evidence does not include any findings of ankylosis of the 
knee.  No symptoms due to the removal of semilunar cartilage 
of either knee were reported, so there is no basis for a 
rating under Diagnostic Code 5259.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of initial compensable 
ratings for the Veteran's knee conditions under any 
applicable diagnostic code.  Also, the Veteran's knee 
symptoms have not increased in severity during the course of 
the appeal.  Accordingly, a staged rating is not in order, 
and noncompensable ratings are appropriate for the entire 
period of the Veteran's appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
Moreover, the Veteran has not asserted that his service-
connected knee disabilities caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent period of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  See Id., see 
also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); and 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Hence, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation.  Id.   


ORDER

Entitlement to an initial compensable rating for a service-
connected right shoulder disability is denied.  

Entitlement to an initial compensable rating for a service-
connected lumbosacral spine disability is denied.  

Entitlement to an initial compensable rating for a service-
connected right knee disability is denied.  

Entitlement to an initial compensable rating for a service-
connected left knee disability is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


